Case 1:17-cv-00830-NLH-AMD Document 153 Filed 09/09/20 Page 1 of 2 PageID: 1813



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     DAVID A. GAMBINO,                     1:17-cv-0830 (NLH) (AMD)

                    Plaintiff,             MEMORANDUM OPINION & ORDER

           v.

     AHSA CASSANO, et al.,

                    Defendants.


 APPEARANCES:

 David A. Gambino
 19757055
 Gilmer
 Federal Correctional Institution
 Inmate Mail/Parcels
 P.O. Box 6000
 Glenville, WV 26351

       Plaintiff pro se


 Craig Carpenito, United States Attorney
 Susan R. Millenky, Assistant United States Attorney
 U.S. Attorney’s Office for the District of New Jersey
 970 Broad St.
 Suite 700
 Newark, NJ 07102-2535

       Attorneys for Defendants

 HILLMAN, District Judge

       WHEREAS, Plaintiff filed his opposition to the pending

 motion to dismiss on August 31, 2020, see ECF No. 252; and

       WHEREAS, Defendants request until September 15, 2020 to

 file their reply papers due to preplanned annual leave, see ECF
Case 1:17-cv-00830-NLH-AMD Document 153 Filed 09/09/20 Page 2 of 2 PageID: 1814



 No. 152,

       THEREFORE, IT IS on this      9th    day of September, 2020

       ORDERED that the Defendants’ reply papers are due September

 15, 2020.    No further extensions shall be granted; and it is

 finally

       ORDERED that the Clerk shall send a copy of this Order to

 Plaintiff by regular mail.


                                              s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      2
